EXHIBIT 10.24

 

SECURITY AND PLEDGE AGREEMENT

 

This SECURITY AND PLEDGE AGREEMENT, dated as of April 30, 2018 (this
“Agreement”), is among Integrated Ventures Inc., a Nevada corporation (the
“Company”), all subsidiaries and affiliates of the Company that are a signatory
hereto, either now or joined in the future (such subsidiaries and affiliates,
the “Guarantors”), and DIGIMINE LLC, (the “Secured Party” or “Seller) the Seller
of the Assets (“Assets”) listed in Schedule H hereto, and the Seller party to
that certain Asset Purchase Agreement between the Company and the Secured Party
dated April 30, 2018, (the “APA”) signatory hereto, their endorsees, transferees
and assigns.

 

W I T N E S S E T H:

 

WHEREAS, the Secured Party has agreed to accept the Purchase Price in the APA
over a period of time from the Company evidenced by the APA;

 

WHEREAS, in order to induce the Secured Party to transfer and sell the Assets
evidenced by the APA where the full Purchase Price will be fully paid over a
period of time, the Company has agreed to execute and deliver to the Secured
Party this Agreement and to grant the Secured Party, and through the Agent (as
defined in Section 18 hereof), a security interest in certain property of such
Company to secure the prompt payment, performance and discharge in full of all
of the Company’s obligations under the APA.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

 

(a) “Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following
personal property of the Company, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and 0all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and all
dividends, interest, cash, notes, securities, equity interest or other property
at any time and from time to time acquired, receivable or otherwise distributed
in respect of, or in exchange for, any or all of the Assets (as defined below):

 



  1

   



 

(i) All Assets Listed in Schedule H.

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

(a) “Liens” means a lien, charge, pledge, security interest, encumbrance, right
of first refusal, preemptive right or other restriction.

 

(b) intentionally omitted.

 

(e) “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent (as that term is defined below) may reasonably
request.

 

(f) “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Company to the Secured Party, including, without limitation, all obligations
under this Agreement, the APA, and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from any of the
Secured Party as a preference, fraudulent transfer or otherwise as such
obligations may be amended, supplemented, converted, extended or modified from
time to time. Without limiting the generality of the foregoing, the term
“Obligations” shall include, without limitation: (i) principal of, and interest
on the APA and the loans extended pursuant thereto; (ii) any and all other fees,
indemnities, costs, obligations and liabilities of the Company from time to time
under or in connection with this Agreement, the APA, and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
any Company.

 

(g) “Organizational Documents” means with respect to any Company, the documents
by which such Company was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred equity) and which relate to the internal governance of such
Company (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

 



  2

   



 

(h) “Permitted Liens” means the following:

 

(i) Liens imposed by law for taxes that are not yet due or are being contested
in good faith, which in each case, have been appropriately reserved for;

 

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in good faith;

 

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(v) Liens under this Agreement; and

 

(vi) any other Liens in favor of the Secured Party.

 

(i) “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

(j) “Pledged Interests” means the ownership and other equity interests in
partnerships and limited liability companies (if any) included in the
Collateral.

 

(k) “Assets” shall have the meaning ascribed to such term in Section 4(i) and
shall be listed in Schedule H.

 

(l) “UCC” means the Uniform Commercial Code of the State of Nevada and or any
other applicable law of any state or states that have jurisdiction with respect
to all, or any portion of, the Collateral or this Agreement, from time to time.
It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 



  3

   



 

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Party to allow the Purchase Price to be fully paid over time as evidenced by the
APA and to secure the complete and timely payment, performance and discharge in
full, as the case may be, of all of the Obligations, Company hereby
unconditionally and irrevocably pledges, grants and hypothecates to the Secured
Party a perfected, first priority security interest in and to, a lien upon and a
right of set-off against all of their respective right, title and interest of
whatsoever kind and nature in and to, the Collateral (a “Security Interest” and,
collectively, the “Security Interests”).

 

3. Delivery of Certain Collateral. Contemporaneously or prior to the execution
of this Agreement, each Company shall deliver or cause to be delivered to the
Agent (a) any and all certificates and other instruments representing or
evidencing the Assets, and (b) any and all certificates and other instruments or
documents representing any of the other Collateral, in each case, together with
all Necessary Endorsements. The Company is, contemporaneously with the execution
hereof, delivering to Agent, or have previously delivered to Agent, a true and
correct copy of each Organizational Document governing any of the Assets. Each
Guarantor has, pursuant to Section 8-103(c) of the UCC, elected in its
Organizational Documents that the Pledged Interests shall be treated as
securities governed by Article 8 of the UCC.

 

4. Representations, Warranties, Covenants and Agreements of the Company. Except
as set forth under the corresponding section of the disclosure schedules
delivered to the Secured Party concurrently herewith (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof, each
Company represents and warrants to, and covenants and agrees with, the Secured
Party as follows:

 

(a) Each Company has the requisite corporate, partnership, limited liability
company or other power and authority to enter into this Agreement and otherwise
to carry out its obligations hereunder. The execution, delivery and performance
by each Company of this Agreement and the filings contemplated therein have been
duly authorized by all necessary action on the part of such Company and no
further action is required by such Company. This Agreement has been duly
executed by each Company. This Agreement constitutes the legal, valid and
binding obligation of each Company, enforceable against each Company in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.

 

(b) The Company has no place of business or offices where their respective books
of account and records are kept (other than temporarily at the offices of its
attorneys or accountants) or places where Collateral is stored or located,
except as set forth on Schedule A attached hereto. Except as specifically set
forth on Schedule A, each Company is the record owner of the real property where
such Collateral is located, and there exist no mortgages or other liens on any
such real property except for Liens as set forth on Schedule A. Except as
disclosed on Schedule A, none of such Collateral is in the possession of any
consignee, bailee, warehouseman, agent or processor.

 



  4

   



 

(c) Except as set forth on Schedule B attached hereto, the Company, after
execution of the APA and delivery of the Collateral the sole owners of the
Collateral (except for non-exclusive licenses granted by any Company in the
ordinary course of business), free and clear of any liens, security interests,
encumbrances, rights or claims, and are fully authorized to grant the Security
Interests. Except as set forth on Schedule C attached hereto, there is not on
file in any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those that will be filed in favor of
the Secured Party pursuant to this Agreement) covering or affecting any of the
Collateral. Except as set forth on Schedule C attached hereto and except
pursuant to this Agreement, as long as this Agreement shall be in effect, the
Company shall not execute and shall not knowingly permit to be on file in any
such office or agency any other financing statement or other document or
instrument (except to the extent filed or recorded in favor of the Secured Party
pursuant to the terms of this Agreement).

 

(d) No written claim has been received that any Collateral or any Company’s use
of any Collateral violates the rights of any third party. There has been no
adverse decision to any Company’s claim of ownership rights in or exclusive
rights to use the Collateral in any jurisdiction or to any Company’s right to
keep and maintain such Collateral in full force and effect, and there is no
proceeding involving said rights pending or, to the best knowledge of any
Company, threatened before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority.

 

(e) Each Company shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Party at least thirty (30) days prior to such relocation (i) written
notice of such relocation and the new location thereof (which must be within the
United States) and (ii) evidence that appropriate financing statements under the
UCC and other necessary documents have been filed and recorded and other steps
have been taken to perfect the Security Interests to create in favor of the
Secured Party a valid, perfected and continuing perfected first priority lien in
the Collateral.

 

(f) This Agreement creates in favor of the Secured Party a valid first priority
security interest in the Collateral, securing the payment and performance of the
Obligations. Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral which may
be perfected by filing Uniform Commercial Code financing statements shall have
been duly perfected. Except for (i) the filing of the Uniform Commercial Code
financing statements referred to in the immediately following paragraph, (ii)
the recordation of the Intellectual Property Security Agreement (as defined in
Section 4(p) hereof) with respect to copyrights and copyright applications in
the United States Copyright Office referred to in Section 4(mm), (iii) the
recordation of the Intellectual Property Security Agreement (as defined in
Section 4(p) hereof) with respect to patents and trademarks of the Companys in
the United States Patent and Trademark Office referred to in Section 4(oo), (iv)
the execution and delivery of deposit account control agreements satisfying the
requirements of Section 9-104(a)(2) of the UCC with respect to each deposit
account of the Companys, (v) if there is any investment property or deposit
account included as Collateral that can be perfected by “control” through an
account control agreement, the execution and delivery of securities account
control agreements satisfying the requirements of 9-106 of the UCC with respect
to each such investment property of the Companys, and (vi) the delivery of the
certificates and other instruments provided in Section 3, Section 4(aa) and
Section 4(cc), no action is necessary to create, perfect or protect the security
interests created hereunder. Without limiting the generality of the foregoing,
except for the foregoing, no consent of any third parties and no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body is required for (x) the execution, delivery and
performance of this Agreement, (y) the creation or perfection of the Security
Interests created hereunder in the Collateral or (z) the enforcement of the
rights of the Agent and the Secured Party hereunder.

 



  5

   



 

(g) Each Company hereby authorizes the Agent to file one or more financing
statements under the UCC, with respect to the Security Interests, with the
proper filing and recording agencies in any jurisdiction deemed proper by it.

 

(h) The execution, delivery and performance of this Agreement by the Companys
does not (i) violate any of the provisions of any Organizational Documents of
any Company or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to any
Company or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing any Company’s debt or otherwise) or other
understanding to which any Company is a party or by which any property or asset
of any Company is bound or affected. If any, all required consents (including,
without limitation, from stockholders or creditors of any Company) necessary for
any Company to enter into and perform its obligations hereunder have been
obtained.

 

(i) The capital stock and other equity interests listed on Schedule H hereto
(the “Assets”) represent all of the capital stock and other equity interests of
the Guarantors, and represent all capital stock and other equity interests
owned, directly or indirectly, by the Company. All of the Assets are validly
issued, fully paid and nonassessable, and the Company is the legal and
beneficial owner of the Assets, free and clear of any lien, security interest or
other encumbrance except for the security interests created by this Agreement
and other Permitted Liens as set forth on Schedule A hereto.

 

(j) [Intentionally Omitted.]

 

(k) Each Company shall at all times maintain the liens and Security Interests
provided for hereunder as valid and perfected, first priority liens and security
interests in the Collateral in favor of the Secured Party until this Agreement
and the Security Interest hereunder shall be terminated pursuant to Section 14
hereof. Each Company hereby agrees to defend the same against the claims of any
and all persons and entities. Each Company shall safeguard and protect all
Collateral for the account of the Secured Party. At the request of the Agent,
each Company will sign and deliver to the Agent on behalf of the Secured Party
at any time or from time to time one or more financing statements pursuant to
the UCC in form reasonably satisfactory to the Agent and will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by the
Agent to be, necessary or desirable to effect the rights and obligations
provided for herein. Without limiting the generality of the foregoing, each
Company shall pay all fees, taxes and other amounts necessary to maintain the
Collateral and the Security Interests hereunder, and each Company shall obtain
and furnish to the Agent from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interests hereunder.

 



  6

   



 

(l) The Company will transfer, pledge, hypothecate, encumber, license, sell or
otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by a Company in its ordinary course of business, sales of inventory by a
Company in its ordinary course of business and the replacement of worn-out or
obsolete equipment by a Company in its ordinary course of business) without the
prior written consent of a Majority in Interest.

 

(m) The Company shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.

 

(n) The Company shall maintain with financially sound and reputable insurers,
insurance with respect to the Collateral, including Collateral hereafter
acquired, against loss or damage of the kinds and in the amounts customarily
insured against by entities of established reputation having similar properties
similarly situated and in such amounts as are customarily carried under similar
circumstances by other such entities and otherwise as is prudent for entities
engaged in similar businesses but in any event sufficient to cover the full
replacement cost thereof. Each Company shall cause each insurance policy issued
in connection herewith to provide, and the insurer issuing such policy to
certify to the Agent, that (a) the Agent will be named as lender loss payee and
additional insured under each such insurance policy; (b) if such insurance be
proposed to be cancelled or materially changed for any reason whatsoever, such
insurer will promptly notify the Agent and such cancellation or change shall not
be effective as to the Agent for at least thirty (30) days after receipt by the
Agent of such notice, unless the effect of such change is to extend or increase
coverage under the policy; and (c) the Agent will have the right (but no
obligation) at its election to remedy any default in the payment of premiums
within thirty (30) days of notice from the insurer of such default. If no Event
of Default (as defined in the APA) exists and if the proceeds arising out of any
claim or series of related claims do not exceed $100,000, loss payments in each
instance will be applied by the applicable Company to the repair and/or
replacement of property with respect to which the loss was incurred to the
extent reasonably feasible, and any loss payments or the balance thereof
remaining, to the extent not so applied, shall be payable to the applicable
Company; provided, however, that payments received by any Company after an Event
of Default occurs and is continuing or in excess of $100,000 for any occurrence
or series of related occurrences shall be paid to the Agent on behalf of the
Secured Party and, if received by such Company, shall be held in trust for the
Secured Party and immediately paid over to the Agent unless otherwise directed
in writing by the Agent. Copies of such policies or the related certificates, in
each case, naming the Agent as lender loss payee and additional insured shall be
delivered to the Agent at least annually and at the time any new policy of
insurance is issued.

 

(o) The Company shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any material adverse
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’
security interest, through the Agent, therein.

 



  7

   



 

(p) The Company shall promptly execute and deliver to the Agent such further
deeds, mortgages, assignments, security agreements, financing statements or
other instruments, documents, certificates and assurances and take such further
action as the Agent may from time to time request and may in its sole discretion
deem necessary to perfect, protect or enforce the Secured Party’ security
interest in the Collateral including, without limitation, if applicable, the
execution and delivery of a separate security agreement with respect to each
Company’s Intellectual Property (“Intellectual Property Security Agreement”) in
which the Secured Party have been granted a security interest hereunder,
substantially in a form reasonably acceptable to the Agent, which Intellectual
Property Security Agreement, other than as stated therein, shall be subject to
all of the terms and conditions hereof.

 

(q) Upon reasonable prior notice (so long as no Event of Default has occurred or
continuing, which in either such event, no prior notice is required), each
Company shall permit the Agent and its representatives and agents to inspect the
Collateral during normal business hours and to make copies of records pertaining
to the Collateral as may be reasonably requested by the Agent from time to time.

 

(r) The Company shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.

 

(s) The Company shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
such Company that may materially affect the value of the Collateral, the
Security Interest or the rights and remedies of the Secured Party hereunder.

 

(t) All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of any Company with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.

 

(u) The Company shall at all times preserve and keep in full force and effect
their respective valid existence and good standing and any rights and franchises
material to its business.

 

(v) The Company will change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least thirty (30) days prior written notice to the Secured Party of
such change and, at the time of such written notification, such Company provides
any financing statements or fixture filings necessary to perfect and continue
the perfection of the Security Interests granted and evidenced by this
Agreement.

 



  8

   



 

(w) Except in the ordinary course of business, no Company may consign any of its
inventory or sell any of its inventory on bill and hold, sale or return, sale on
approval, or other conditional terms of sale without the consent of the Agent
which shall not be unreasonably withheld.

 

(x) The Company may relocate its chief executive office to a new location
without providing thirty (30) days prior written notification thereof to the
Secured Party and so long as, at the time of such written notification, such
Company provides any financing statements or fixture filings necessary to
perfect and continue the perfection of the Security Interests granted and
evidenced by this Agreement.

 

(y) The Company was organized and remains organized solely under the laws of the
state set forth next to such Company’s name in Schedule D attached hereto, which
Schedule D sets forth each Company’s organizational identification number or, if
any Company does not have one, states that one does not exist.

 

(z) (i) The actual name of each Company is the name set forth in Schedule D
attached hereto; (ii) no Company has any trade names except as set forth on
Schedule E attached hereto; (iii) no Company has used any name other than that
stated in the preamble hereto or as set forth on Schedule E for the preceding
five (5) years; and (iv) no entity has merged into any Company or been acquired
by any Company within the past five years except as set forth on Schedule E.

 

(aa) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Company shall deliver such Collateral to the Agent.

 

(bb) The Company, in its capacity as issuer, hereby agrees to comply with any
and all orders and instructions of Agent regarding the Pledged Interests
consistent with the terms of this Agreement without the further consent of any
Company as contemplated by Section 8-106 (or any successor section) of the UCC.
Further, each Company agrees that it shall not enter into a similar agreement
(or one that would confer “control” within the meaning of Article 8 of the UCC)
with any other person or entity.

 

(cc) The Company shall cause all tangible chattel paper constituting Collateral
to be delivered to the Agent, or, if such delivery is not possible, then to
cause such tangible chattel paper to contain a legend noting that it is subject
to the security interest created by this Agreement. To the extent that any
Collateral consists of electronic chattel paper, the applicable Company shall
cause the underlying chattel paper to be “marked” within the meaning of Section
9-105 of the UCC (or successor Section thereto).

 

(dd) If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Company shall cause such an account control agreement,
in form and substance in each case satisfactory to the Agent, to be entered into
and delivered to the Agent for the benefit of the Secured Party.

 



  9

   



 

(ee) To the extent that any Collateral consists of letter-of-credit rights, the
applicable Company shall cause the issuer of each underlying letter of credit to
consent to an assignment of the proceeds thereof to the Secured Party.

 

(ff) To the extent that any Collateral is in the possession of any third party,
the applicable Company shall join with the Agent in notifying such third party
of the Secured Party’ security interest in such Collateral and shall use its
best efforts to obtain an acknowledgement and agreement from such third party
with respect to the Collateral, in form and substance reasonably satisfactory to
the Agent.

 

(gg) If any Company shall at any time hold or acquire a commercial tort claim,
such Company shall promptly notify the Secured Party in a writing signed by such
Company of the particulars thereof and grant to the Secured Party in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Agent.

 

(hh) The Company shall immediately provide written notice to the Secured Party
of any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof, shall
execute and deliver to the Agent an assignment of claims for such accounts and
cooperate with the Agent in taking any other steps required, in its judgment,
under the Federal Assignment of Claims Act or any similar federal, state or
local statute or rule to perfect or continue the perfected status of the
Security Interests in such accounts and proceeds thereof.

 

(ii) The Company shall cause each subsidiary of such Company to immediately
become a party hereto (an “Additional Company”), by executing and delivering an
Additional Company Joinder in substantially the form of Annex A attached hereto
and comply with the provisions hereof applicable to the Company. Concurrent
therewith, the Additional Company shall deliver replacement schedules for, or
supplements to all other Disclosure Schedules to (or referred to in) this
Agreement, as applicable, which replacement schedules shall supersede, or
supplements shall modify, the Disclosure Schedules then in effect. The
Additional Company shall also deliver such opinions of counsel, authorizing
resolutions, good standing certificates, incumbency certificates, organizational
documents, financing statements and other information and documentation as the
Agent may reasonably request. Upon delivery of the foregoing to the Agent, the
Additional Company shall be and become a party to this Agreement with the same
rights and obligations as the Company, for all purposes hereof as fully and to
the same extent as if it were an original signatory hereto and shall be deemed
to have made the representations, warranties and covenants set forth herein as
of the date of execution and delivery of such Additional Company Joinder, and
all references herein to the “Company” shall be deemed to include each
Additional Company.

 



  10

   



 

(jj) intentionally omitted

 

(kk) intentionally omitted

 

(ll) In the event that, upon an occurrence of an Event of Default, Agent shall
sell all or any of the Assets to another party or parties (herein called the
“Transferee”) or shall purchase or retain all or any of the Assets, each Company
shall, to the extent applicable: (i) deliver to Agent or the Transferee, as the
case may be, the articles of incorporation, bylaws, minute books, stock
certificate books, corporate seals, deeds, leases, indentures, agreements,
evidences of indebtedness, books of account, financial records and all other
Organizational Documents and records of the Company and their direct and
indirect subsidiaries (but not including any items subject to the
attorney-client privilege related to this Agreement or any of the transactions
hereunder); (ii) use its best efforts to obtain resignations of the persons then
serving as officers and directors of the Company and their direct and indirect
subsidiaries, if so requested; and (iii) use its best efforts to obtain any
approvals that are required by any governmental or regulatory body in order to
permit the sale of the Assets to the Transferee or the purchase or retention of
the Assets by Agent and allow the Transferee or Agent to continue the business
of the Company and their direct and indirect subsidiaries.

 

(mm) Without limiting the generality of the other obligations of the Company
hereunder, each Company shall promptly (i) cause to be registered at the United
States Copyright Office all of its material copyrights, (ii) cause the security
interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Agent notice whenever it acquires (whether absolutely or by license) or
creates any additional material Intellectual Property.

 

(nn) The Company will from time to time, at the joint and several expense of the
Company, promptly execute and deliver all such further instruments and
documents, and take all such further action as may be necessary or desirable, or
as the Agent may reasonably request, in order to perfect and protect any
security interest granted or purported to be granted hereby or to enable the
Secured Party to exercise and enforce their rights and remedies hereunder and
with respect to any Collateral or to otherwise carry out the purposes of this
Agreement.

 

(oo) Intentionally Omitted

 

(pp) Except as set forth on Schedule G attached hereto, none of the account
Company or other persons or entities obligated on any of the Collateral is a
governmental authority covered by the Federal Assignment of Claims Act or any
similar federal, state or local statute or rule in respect of such Collateral.

 

5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed by Companys that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of
Agent’s rights hereunder shall not be deemed to be the type of event which would
trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Company is subject or to
which any Company is party.

 



  11

   



 

6. Defaults. The following events shall be “Events of Default”:

 

(a) The occurrence of an Event of Default (as defined in the APA) under the APA;

 

(b) Any representation or warranty of any Company in this Agreement shall prove
to have been incorrect in any material respect when made;

 

(c) The failure by any Company to observe or perform any of its obligations
hereunder for five (5) days after delivery to such Company of notice of such
failure by or on behalf of a Secured Party unless such default is capable of
cure but cannot be cured within such time frame and such Company is using best
efforts to cure same in a timely fashion; or

 

(d) If any provision of this Agreement shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Company, or a proceeding shall be commenced by any Company, or
by any governmental authority having jurisdiction over any Company, seeking to
establish the invalidity or unenforceability thereof, or any Company shall deny
that any Company has any liability or obligation purported to be created under
this Agreement.

 

7. Duty to Hold in Trust.

 

(a) Upon the occurrence of any Event of Default and at any time thereafter, each
Company shall, upon receipt of any revenue, income, dividend, interest or other
sums subject to the Security Interests, whether payable pursuant to the APA or
otherwise, or of any check, draft, APA, trade acceptance or other instrument
evidencing an obligation to pay any such sum, hold the same in trust for the
Secured Party and shall forthwith endorse and transfer any such sums or
instruments, or both, to the Secured Party, pro-rata in proportion to their
respective then-currently outstanding principal amount of the APA for
application to the satisfaction of the Obligations (and if the APA is not
outstanding, pro-rata in proportion to the initial purchases of the APA).

 

(b) If any Company shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Assets or
instruments representing Assets acquired after the date hereof, or any options,
warrants, rights or other similar property or certificates representing a
dividend, or any distribution in connection with any recapitalization,
reclassification or increase or reduction of capital, or issued in connection
with any reorganization of such Company or any of its direct or indirect
subsidiaries) in respect of the Assets (whether as an addition to, in
substitution of, or in exchange for, such Assets or otherwise), such Company
agrees to (i) accept the same as the agent of the Secured Party; (ii) hold the
same in trust on behalf of and for the benefit of the Secured Party; and (iii)
to deliver any and all certificates or instruments evidencing the same to Agent
on or before the close of business on the fifth (5th) business day following the
receipt thereof by such Company, in the exact form received together with the
Necessary Endorsements, to be held by Agent subject to the terms of this
Agreement as Collateral.

 



  12

   



 

8. Rights and Remedies Upon Default.

 

(a) Upon the occurrence of any Event of Default and at any time thereafter, the
Secured Party, acting through the Agent, shall have the right to exercise all of
the remedies conferred hereunder and under the APA, and the Secured Party shall
have all the rights and remedies of a secured party under the UCC. Without
limitation, the Agent, for the benefit of the Secured Party, shall have the
following rights and powers:

 

(i) The Agent shall have the right to take possession of the Collateral and, for
that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and remove the
same, and each Company shall assemble the Collateral and make it available to
the Agent at places which the Agent shall reasonably select, whether at such
Company’s premises or elsewhere, and make available to the Agent, without rent,
all of such Company’s respective premises and facilities for the purpose of the
Agent taking possession of, removing or putting the Collateral in saleable or
disposable form.

 

(ii) Upon notice to the Company by Agent, all rights of each Company to exercise
the voting and other consensual rights which it would otherwise be entitled to
exercise and all rights of each Company to receive the dividends and interest
which it would otherwise be authorized to receive and retain, shall cease. Upon
such notice, Agent shall have the right to receive, for the benefit of the
Secured Party, any interest, cash dividends or other payments on the Collateral
and, at the option of Agent, to exercise in such Agent’s discretion all voting
rights pertaining thereto. Without limiting the generality of the foregoing,
Agent shall have the right (but not the obligation) to exercise all rights with
respect to the Collateral as it were the sole and absolute owner thereof,
including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or any Company or any of its direct or indirect
subsidiaries.

 

(iii) The Agent shall have the right to operate the business of each Company
using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Agent may deem commercially reasonable, all without
(except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to any Company or right of redemption of
a Company, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Agent, for the benefit of the
Secured Party, may, unless prohibited by applicable law which cannot be waived,
purchase all or any part of the Collateral being sold, free from and discharged
of all trusts, claims, right of redemption and equities of any Company, which
are hereby waived and released.

 



  13

   



 

(iv) The Agent shall have the right (but not the obligation) to notify any
account Company and any obligors under instruments or accounts to make payments
directly to the Agent, on behalf of the Secured Party, and to enforce the
Company’s rights against such account Company and obligors.

 

(v) The Agent, for the benefit of the Secured Party, may (but is not obligated
to) direct any financial intermediary or any other person or entity holding any
investment property to transfer the same to the Agent, on behalf of the Secured
Party, or its designee.

 

(vi) The Agent may (but is not obligated to) transfer any or all Intellectual
Property registered in the name of any Company at the United States Patent and
Trademark Office and/or Copyright Office into the name of the Secured Party or
any designee or any purchaser of any Collateral.

 

(b) The Agent shall comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The Agent
may sell the Collateral without giving any warranties and may specifically
disclaim such warranties. If the Agent sells any of the Collateral on credit,
the Company will only be credited with payments actually made by the Purchaser.
In addition, each Company waives (except as shall be required by applicable
statute and cannot be waived) any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of the Agent’s rights and remedies
hereunder, including, without limitation, its right following an Event of
Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.

 

(c) For the purpose of enabling the Agent to further exercise rights and
remedies under this Section 8 or elsewhere provided by agreement or applicable
law, each Company hereby grants to the Agent, for the benefit of the Agent and
the Secured Party, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to such Company) to use, license or
sublicense following an Event of Default, any Intellectual Property now owned or
hereafter acquired by such Company, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

 

9. Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees and expenses incurred by the Agent in enforcing the
Secured Party’ rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Party (based on then-outstanding principal amounts of the
APA at the time of any such determination), and to the payment of any other
amounts required by applicable law, after which the Secured Party shall pay to
the applicable Company any surplus proceeds. If, upon the sale, license or other
disposition of the Collateral, the proceeds thereof are insufficient to pay all
amounts to which the Secured Party are legally entitled, the Company will be
liable for the deficiency, together with interest thereon, at the rate of 18%
per annum or the lesser amount permitted by applicable law (the “Default Rate”),
and the reasonable fees of any attorneys employed by the Secured Party to
collect such deficiency. To the extent permitted by applicable law, each Company
waives all claims, damages and demands against the Secured Party arising out of
the repossession, removal, retention or sale of the Collateral, unless due
solely to the gross negligence or willful misconduct of the Secured Party as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction.

 



  14

   



 

10. Securities Law Provision. Each Company recognizes that Agent may be limited
in its ability to effect a sale to the public of all or part of the Assets by
reason of certain prohibitions in the Securities Act of 1933, as amended, or
other federal or state securities laws (collectively, the “Securities Laws”),
and may be compelled to resort to one or more sales to a restricted group of
purchasers who may be required to agree to acquire the Assets for their own
account, for investment and not with a view to the distribution or resale
thereof. Each Company agrees that sales so made may be at prices and on terms
less favorable than if the Assets were sold to the public, and that Agent has no
obligation to delay the sale of any Assets for the period of time necessary to
register the Assets for sale to the public under the Securities Laws. Each
Company shall cooperate with Agent in its attempt to satisfy any requirements
under the Securities Laws (including, without limitation, registration
thereunder if requested by Agent) applicable to the sale of the Assets by Agent.

 

11. Costs and Expenses. Each Company agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by the
Agent. The Company shall also pay all other claims and charges which in the
reasonable opinion of the Agent is reasonably likely to prejudice, imperil or
otherwise affect the Collateral or the Security Interests therein. The Company
will also, upon demand, pay to the Agent the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, which the Agent, for the benefit of the Secured Party, may
incur in connection with the creation, perfection, protection, satisfaction,
foreclosure, collection or enforcement of the Security Interest and the
preparation, administration, continuance, amendment or enforcement of this
Agreement and pay to the Agent the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Agent, for the benefit of the Secured Party, and the Secured
Party may incur in connection with (i) the enforcement of this Agreement, (ii)
the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Party under the APA. Until so paid, any fees
payable hereunder shall be added to the principal amount of the APA and shall
bear interest at the Default Rate.

 



  15

   



 

12. Responsibility for Collateral. The Company assume all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing and except as required by applicable
law, (a) neither the Agent nor any Secured Party (i) has any duty (either before
or after an Event of Default) to collect any amounts in respect of the
Collateral or to preserve any rights relating to the Collateral, or (ii) has any
obligation to clean-up or otherwise prepare the Collateral for sale, and (b)
each Company shall remain obligated and liable under each contract or agreement
included in the Collateral to be observed or performed by such Company
thereunder. Neither the Agent nor any Secured Party shall have any obligation or
liability under any such contract or agreement by reason of or arising out of
this Agreement or the receipt by the Agent or any Secured Party of any payment
relating to any of the Collateral, nor shall the Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Company under
or pursuant to any such contract or agreement, to make inquiry as to the nature
or sufficiency of any payment received by the Agent or any Secured Party in
respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Agent or to which the Agent or any
Secured Party may be entitled at any time or times.

 

13. Security Interests Absolute. All rights of the Secured Party and all
obligations of each Company hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the APA or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof, against any other Company; (b) any change in the
time, manner or place of payment or performance of, or in any other term of, all
or any of the Obligations, or any other amendment or waiver of or any consent to
any departure from the APA or any other agreement entered into in connection
with the foregoing; (c) any exchange, release or nonperfection of any of the
Collateral, or any release or amendment or waiver of or consent to departure
from any other collateral for, or any guarantee, or any other security, for all
or any of the Obligations; (d) any action by the Secured Party to obtain,
adjust, settle and cancel in its sole discretion any insurance claims or matters
made or arising in connection with the Collateral; or (e) any other circumstance
which might otherwise constitute any legal or equitable defense available to a
Company, or a discharge of all or any part of the Security Interests granted
hereby. Until the Obligations shall have been paid and performed in full, the
rights of the Secured Party shall continue even if the Obligations are barred
for any reason, including, without limitation, the running of the statute of
limitations. Each Company expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Party hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Party, then, in any such
event, each Company’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. Each
Company waives all right to require the Secured Party to proceed against any
other person or entity or to apply any Collateral which the Secured Party may
hold at any time, or to marshal assets, or to pursue any other remedy. Each
Company waives any defense arising by reason of the application of the statute
of limitations to any obligation secured hereby.

 



  16

   



 

14. Term of Agreement. This Agreement and the Security Interests shall terminate
on the date on which all payments under the APA have been indefeasibly paid in
full and all other Obligations have been paid or discharged; provided, however,
that all indemnities of the Company contained in this Agreement (including,
without limitation, Annex B hereto) shall survive and remain operative and in
full force and effect regardless of the termination of this Agreement.

 

15. Power of Attorney; Further Assurances.

 

(a) Each Company authorizes the Agent, and does hereby make, constitute and
appoint the Agent and its officers, agents, successors or assigns with full
power of substitution, as such Company’s true and lawful attorney-in-fact, with
power, in the name of the Agent or such Company, to, after the occurrence and
during the continuance of an Event of Default, (i) endorse any APA, checks,
drafts, money orders or other instruments of payment (including payments payable
under or in respect of any policy of insurance) in respect of the Collateral
that may come into possession of the Agent; (ii) to sign and endorse any
financing statement pursuant to the UCC or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against Company,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral; (iii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; (v) to
transfer any Intellectual Property or provide licenses respecting any
Intellectual Property; and (vi) generally, at the option of the Agent, and at
the expense of the Company, at any time, or from time to time, to execute and
deliver any and all documents and instruments and to do all acts and things
which the Agent deems necessary to protect, preserve and realize upon the
Collateral and the Security Interests granted therein in order to effect the
intent of this Agreement and the APA all as fully and effectually as the Company
might or could do; and each Company hereby ratifies all that said attorney shall
lawfully do or cause to be done by virtue hereof. This power of attorney is
coupled with an interest and shall be irrevocable for the term of this Agreement
and thereafter as long as any of the Obligations shall be outstanding. The
designation set forth herein shall be deemed to amend and supersede any
inconsistent provision in the Organizational Documents or other documents or
agreements to which any Company is subject or to which any Company is a party.
Without limiting the generality of the foregoing, after the occurrence and
during the continuance of an Event of Default, each Secured Party is
specifically authorized to execute and file any applications for or instruments
of transfer and assignment of any patents, trademarks, copyrights or other
Intellectual Property with the United States Patent and Trademark Office and the
United States Copyright Office.

 

(b) On a continuing basis, each Company will make, execute, acknowledge,
deliver, file and record, as the case may be, with the proper filing and
recording agencies in any jurisdiction, including, without limitation, the
jurisdictions indicated on Schedule C attached hereto, all such instruments, and
take all such action as may reasonably be deemed necessary or advisable, or as
reasonably requested by the Agent, to perfect the Security Interests granted
hereunder and otherwise to carry out the intent and purposes of this Agreement,
or for assuring and confirming to the Agent the grant or perfection of a
perfected security interest in all the Collateral under the UCC.

 



  17

   



 

(c) Each Company hereby irrevocably appoints the Agent as such Company’s
attorney-in-fact, with full authority in the place and instead of such Company
and in the name of such Company, from time to time in the Agent’s discretion, to
take any action and to execute any instrument which the Agent may deem necessary
or advisable to accomplish the purposes of this Agreement, including the filing,
in its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
such Company where permitted by law, which financing statements may (but need
not) describe the Collateral as “all assets” or “all personal property” or words
of like import, and ratifies all such actions taken by the Agent. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.

 

16. Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the APA.

 

17. Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Agent shall have the right, in its sole discretion, to pursue, relinquish,
subordinate, modify or take any other action with respect thereto, without in
any way modifying or affecting any of the Secured Party’ rights and remedies
hereunder.

 

18. Agent

 

The “Agent” shall be DIGIMINE LLC.

 

19. Miscellaneous.

 

(a) No course of dealing between the Company and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder or under the APA shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or thereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the APA or by any other agreements,
instruments or documents or by law shall be cumulative and may be exercised
singly or concurrently.

 

(c) This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Secured
Party.

 



  18

   



 

(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company and the Guarantors may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of each Secured Party (other than by merger). Any Secured
Party may assign any or all of its rights under this Agreement to any Person to
whom such Secured Party assigns or transfers any Obligations, provided such
transferee agrees in writing to be bound, with respect to the transferred
Obligations, by the provisions of this Agreement that apply to the “Secured
Party.”

 

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h) Except to the extent mandatorily governed by the jurisdiction or situs where
the Collateral is located, all questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Except to
the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each Company agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the APA (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in Monmouth County New Jersey applying Nevada Choice of Law.
Except to the extent mandatorily governed by the jurisdiction or situs where the
Collateral is located, each Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting Monmouth County New Jersey
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such proceeding
is improper. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

 



  19

   



 

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(j) The Company shall jointly and severally be liable for the obligations of
each Company to the Secured Party hereunder.

 

(k) Each Company shall indemnify, reimburse and hold harmless the Agent and the
Secured Party and their respective partners, members, shareholders, officers,
directors, employees and agents (and any other persons with other titles that
have similar functions) (collectively, “Indemnitees”) from and against any and
all losses, claims, liabilities, damages, penalties, suits, costs and expenses,
of any kind or nature, (including fees relating to the cost of investigating and
defending any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the APA, or any other agreement, instrument or
other document executed or delivered in connection herewith or therewith.

 

(l) Nothing in this Agreement shall be construed to subject Agent or any Secured
Party to liability as a partner in any Company or any if its direct or indirect
subsidiaries that is a partnership or as a member in any Company or any of its
direct or indirect subsidiaries that is a limited liability company, nor shall
Agent or any Secured Party be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
any such Company or any of its direct or indirect subsidiaries or otherwise,
unless and until any such Secured Party exercises its right to be substituted
for such Company as a partner or member, as applicable, pursuant hereto.

 

(m) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of any Company or any direct or indirect
subsidiary of any Company or compliance with any provisions of any of the
Organizational Documents, the Company hereby represent that all such consents
and approvals have been obtained.

 

[SIGNATURE PAGE OF COMPANY FOLLOWS]

 



  20

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the day and year first above written.

 

 

INTEGRATED VENTURES, INC.

 

 

 

 

 

 

By: 

/s/ Steve Rubakh

 

 

Name:

Steve Rubakh

 

 

Title:

CEO

 

 

[SIGNATURE PAGE OF SECURED PARTY FOLLOWS]

 



  21

   



 

[SIGNATURE PAGE OF SECURED PARTY TO SECURITY AGREEMENT]

 

Name of Secured Party: DIGIMINE LLC

 



Signature of Authorized Signatory of Investing Entity:

/s/ Richard Fragiacomo

 

 

 

 

Name of Authorized Signatory:

/s/ Richard Fragiacomo

 

 

 

 

Title of Authorized Signatory:

Manager

 



 



  22

   



 

DISCLOSURE SCHEDULES

 

Asset Purchase Agreement

 

The following are the Disclosure Schedules (the “Disclosure Schedules”) referred
to in that certain Security Agreement, dated as of April 30, 2018 (the
“Agreement”), by and between Integrated Ventures , Inc., a Nevada corporation
(the “Company”), all subsidiaries and affiliate of the Company that is a
signatory hereto either now or joined in the future (such subsidiaries and
affiliates, the “Guarantors” and, together with the Company, the “Company”) and
Sellers under the APA signed April 30, 2018(the “APA”) signatory hereto, their
endorsees, transferees and assigns (collectively, the “Secured Party”).

 

Schedule A

Principal Place of Business of Company;

Locations Where Collateral is Located or Stored;

Permitted Liens

 

Schedule B

Intentionally omitted.

 

Schedule C

Filing Jurisdictions

 

Schedule D

Legal Names and Organizational Identification Numbers

 

Schedule E

Intentionally omitted

 

Schedule F

Intentionally omitted

 

Schedule G

Intentionally omitted.

 

Schedule H

Assets

 



  23

   



 

Schedule A

 

Principal Place of Business of Company;

 

Locations Where Collateral is located or Stored;

 

Permitted Liens

 

Principal Place of Business of Company:

 

73 Buck Road, Suite 2

 

Huntingdon Valley, PA 19006

 

United States

 

 

Locations Where Collateral is located or Stored:

 

190 Boundary Road,

 

Marlboro, NJ 07746

 

United States

 



  24

   



 

Schedule C

 

Filing Jurisdictions

 

Filing Jurisdictions:

 

Nevada

 

New Jersey

 



  25

   



 

Schedule D

 

Legal Names and Organizational Identification Numbers

 

Legal Names:

 

Integrated Ventures, Inc.

 

 

Formerly:

 

EMS FIND, INC.

 

LIGHTCOLLAR, INC.

 

 

Entity Number:

 

E0163072011-0

 



  26

   



 

Schedule H

 

Assets

 

Equipment Summary:

 

Computer Workstation and its contents, which includes Siacoin UI.

 

ANTMINER S9 – Quantity: 75 *

 

ANTMINER A3 – Quantity: 22 *

 

Total Miners: 97

 

* - equipment is ordered and awaiting delivery from manufacturer

 

 



27



 